THE COURT.
This is a motion to dismiss an appeal on the ground that the question involved has become moot.
Plaintiff brought this action to recover damages for breach of a' contract to sell real property. He obtained a writ of attachment against the property of defendants on the ground that they were nonresidents of this state.
Deféndants moved to quash the writ claiming to be residents of California. Their motion was heard on conflicting affidavits, submitted by both parties, and was denied. The appeal is from the order denying the motion.
In support of his motion to dismiss the appeal plaintiff has produced certified copies of the record of the trial court showing that the attachment had been dissolved under the provisions of sections 554 and 555 of the Code of Civil Procedure, by court order dated May 22, 1944.
The only relief that defendants could obtain by their appeal is a reversal of the order refusing to dissolve the attachment. As the attachment has been dissolved and their property released from the levy they have already obtained all of the relief that they could obtain were they successful in this appeal. It follows that the questions presented on appeal have become moot.
We are not required to decide the questions presented by such an appeal and may dismiss it. (Weaver v. Reddy, 135 Cal. 430 [67 P. 683]; Nelson v. Nelson, 153 Cal. 204 [94 P. 880] California etc. Assn. v. Pomeroy Orchard Co., 195 Cal. 264 [232 P. 463].)
The appeal is dismissed.